Citation Nr: 0711256	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  95-04 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a fracture 
dislocation of the right elbow, with ulnar nerve palsy.

2.  Entitlement to service connection for right paraspinal 
muscle strain.

3.  Entitlement to service connection for a disability 
manifested by joint pain, to include as due to undiagnosed 
illness.

4.  Entitlement to service connection for a disability 
manifested by fatigue and sleep problems, to include as due 
to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in February 1994, the RO denied the 
veteran's claims for service connection for a right elbow 
disability and for residuals of a back injury.  In a January 
1996 rating decision, the RO denied service connection for a 
disability manifested by joint pain, to include as due to 
undiagnosed illness, and for a disability manifested by 
fatigue and sleep problems, to include as due to undiagnosed 
illness.  

This case was previously before the Board in March 2005, at 
which time it was remanded for additional development of the 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran's substantive appeal 
addressing, in pertinent part, the issues of entitlement to 
service connection for disabilities manifested by joint pain 
and fatigue and sleep problems, to include as due to 
undiagnosed illness, was submitted in May 1996 and indicated 
that he wanted to testify at a hearing at the RO.  In 
response to a supplemental statement of the case addressing 
the matters currently on appeal, he submitted another VA Form 
9 in November 1997.  He stated on that document that he 
wanted to testify at a hearing before a Veterans Law Judge.  
The Board acknowledges that the veteran has testified on two 
occasions at hearings at the RO.  However, he has not been 
afforded the hearing before a Veterans Law Judge that he has 
requested.

In addition, the Board notes that on the VA examination in 
July 2006, the examiner noted that she had reviewed the 
claims folder as well as the veteran's computerized clinical 
progress notes.  She referred to treatment records in 2005 
and 2006 that have not been associated with the claims 
folder.  She related that, following a September 2005 clinic 
visit, the examiner at that time concluded that the 
persistence of the veteran's chronic fatigue was most likely 
related to Gulf War syndrome, perhaps with an overlay of 
post-traumatic stress disorder.  Following the July 2006 VA 
examination, the examiner opined that the subjective symptoms 
of fatigue and sleep disturbance could not be deemed to be an 
undiagnosed illness.  

Finally, the Board points out that in its March 2005 remand, 
it requested an opinion as to whether the currently 
documented low back pain was related to the in-service 
complaints of low back pain.  An opinion was also to be 
furnished addressing whether the intermittent pain the 
veteran experienced in various joints, including the hips, 
knees, hands, wrists and shoulders was manifested by 
objective signs, and whether the veteran's preexisting right 
elbow condition was aggravated by service.  Although the 
veteran was afforded a VA examination which found hypalgesia 
of both upper and lower extremities, the diagnosis was normal 
peripheral joints examinations, including of the right elbow.  
That examination also resulted in a diagnosis of lumbosacral 
strain.  However, the requested opinions were not provided 
for any of the above.  The Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
ask if he still wants a hearing before a 
Veterans Law Judge and, if so, whether it 
should be at the RO or in Washington, 
D.C.  If a Travel Board or 
videoconference hearing is requested, 
such should be scheduled by the RO.

2.  The RO should obtain the veteran's VA 
outpatient treatment records since 2005.

3.  The RO should contact the physician 
who conducted the VA examination in July 
2006, if available, for review of the 
claims file to obtain additional 
opinions.  The rationale for any opinion 
expressed should be set forth.  If the 
examiner is unable to provide an opinion 
based on the results of the July 2006 VA 
examination, the veteran should then be 
afforded another VA examination.  

(a)  The examiner should identify any 
objective indicators of chronic joint 
disability, including clinical signs or 
other, non-medical indicators that are 
capable of independent verification.  The 
examiner should furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's joint 
pain represents an undiagnosed illness 
associated with service in the Persian 
Gulf.  

(b)  The examiner should indicate whether 
the hypalgesia noted in the right arm is 
related to the previous right elbow 
injury.  If so, the examiner should state 
whether the residuals of the preexisting 
fracture dislocation of the right elbow, 
with right ulnar nerve palsy, underwent a 
permanent increase in severity of the 
underlying condition during service, or 
whether the complaints documented during 
service represent no more than an 
exacerbation of symptoms.  If there was 
an increase in the severity of the 
underlying disability, the examiner 
should provide an opinion on whether that 
increase was due to the natural progress 
of the disorder.

(c)  The examiner should formulate an 
opinion concerning whether it is at least 
as likely as not (50 percent probability 
or greater) that the veteran's current 
low back disability is related to the low 
back symptoms he experienced in service.  

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



